                                                                   JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF                   CV 19-4135 DSF
AMERICA,                           CR 13-574 DSF
    Plaintiff,
                                   Order DENYING Motion to
               v.                  Vacate, Set Aside, or Correct
                                   Sentence and DENYING
SUSSIE AYALA,                      Certificate of Appealability
    Defendant.



   Defendant Sussie Ayala has filed a motion to vacate, set aside,
or correct her sentence pursuant to 28 U.S.C. § 2255.

   Defendant’s motion is procedurally barred. A defendant
moving pursuant to § 2255 “procedurally defaults his claims by
not raising them on direct appeal and not showing cause and
prejudice or actual innocence in response to the default.” United
States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003) (citing
Bousley v. United States, 523 U.S. 614, 622 (1998)). “Generally, to
demonstrate cause for procedural default, [the defendant] must
show that some objective factor external to the defense impeded
his adherence to the procedural rule.” United States v. Skurdal,
341 F.3d 921, 925 (9th Cir. 2003) (citations omitted).
   Of Defendant’s several claims, only one was raised on appeal.
Defendant makes no attempt to show cause to excuse the
procedural default. As for the single claim that was raised on
appeal – the claim related to the failure to excuse a juror – the
Court of Appeals rejected Defendant’s argument and no new law
has been cited to justify revisiting that conclusion. See United
States v. Jingles, 702 F.3d 494, 498 (9th Cir. 2012) (claims that
were previously decided on direct appeal, except when the claim is
supported by new law, cannot be raise in a § 2255 motion).

   Even if Defendant’s claims were not defaulted, she would not
succeed on the substantive merits. Defendant provides no reason
to believe that any false confessions were used at her trial.
Defendant’s complaints about leading questions from the
prosecution were addressed by the trial judge, with most, if not
all, of the defense’s objections being sustained. Defendant was not
entitled to witness statements far in advance of trial, and
Defendant fails to provide any reason to believe that the trial
judge erred in denying a requested defense continuance to allow
review of a very limited number of new witness statements. There
was no superseding indictment during trial. For the benefit of the
jury, the prosecution produced a redacted indictment that
removed charges that had been dropped and allegations that
pertained to defendants who had pleaded guilty prior to trial.
And, as stated above, the Court of Appeals has already found that
the trial judge did not err in declining to excuse the potentially
problematic juror.

   The motion is DENIED. The Court declines to issue a
certificate of appealability because Defendant has not shown that
“jurists of reason would find it debatable whether”: (1) “the




                                 2
[motion] states a valid claim of the denial of a constitutional
right”; or (2) “the district court was correct in its procedural
ruling.” See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     IT IS SO ORDERED.


Date: June 26, 2019                   ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  3
